PER CURIAM.
Nathaniel Shaw appeals a judgment and sentence rendered following an order denying his motion to discharge under Florida Rule of Criminal Procedure 3.191.
Shaw’s attorney filed an Anders brief.1 Upon notification of this fact, Shaw filed a pro se brief. After an independent examination of the record and the law, we find no merit to this appeal.
Accordingly, the judgment and sentence are affirmed.
AFFIRMED.
HOBSON, A.C.J., and RYDER and CAMPBELL, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). -•